 
Exhibit 10.18
 
MASTER PRIVATE LABEL REMARKETING AGREEMENT
 
This Master Private Label Remarketing Agreement with all Exhibit(s), herein
after referred to as the “Agreement,” made as of the 23rd day of April, 2002
(the “Effective Date”), by and between Docent, Inc., a Delaware corporation
having an address at 2444 Charleston Road, Mountain View CA.94043 and hereby
referred to as Company and Interwise, Inc., a Delaware Corporation having its
principal place of business at 25 First Street, Cambridge MA 02142 (“IW” or
“Interwise”).
 
WHEREAS, Company desires to license the Interwise Enterprise Communications
Platform (ECP) and related products as set forth on Exhibit A from Interwise and
distribute such products and Interwise desires to license to Company the ECP
Platform and related products under the terms and conditions hereafter set
forth.
 
NOW THEREFORE, in view of the foregoing premises and in consideration of the
mutual promises and covenants contained in this Agreement, the parties hereby
agree as follows:
 
I.    Description of Relationship
 
Interwise, Inc. and Company hereby agree to enter into this Agreement to
increase their respective market shares in the area of distance learning and
communications via the licensing/Private Label Remarketing of Interwise’s
Enterprise Communications Platform (ECP) software to be marketed and distributed
by Company as “Docent Live”. Interwise agrees to allow Company to distribute
Interwise ECP licenses to its Customers as part of its own value added delivery
as more particularly set forth herein. The following sets forth the entire
agreement between the parties. The territory of this Agreement shall be
worldwide.
 
II.    Definitions
 
Where used and identified in this Agreement the following terms shall have the
meanings set forth below:
 
A.    Agreement: This Agreement between Company and Interwise, including
Exhibits, attached hereto and incorporated by reference herein.
 
B.    Acceptance Date: The date or dates that a Product is sent by Interwise to
Company by the transportation mode agreed to between the parties pursuant to
Section V.A.1 below.
 
C.    Company Direct Competitor: Company’s direct competitors set forth on
Exhibit C.
 
D.    Corporate University User License Fee: The one-time license fees paid for
each end-user of a Customer to use the Products on a perpetual basis for the
specific and sole purpose of allowing a maximum of * Named Users to create and
provide internal
 
*
 
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



1



--------------------------------------------------------------------------------

training services and classes in accordance with a Customer License or Docent
Customer License. The first year of Maintenance is included in the license fees.
 
E.    Customer: means a an end user enterprise or other organization which
licenses the Product from Company as part of the Docent Solution pursuant to the
terms of this Agreement.
 
F.    Customer License: means the terms and conditions constituting the license
required of Customers, which are no less stringent, and protective than those
set forth in Exhibit B permitting Customer to use the Products as part of the
Docent Solution for a fee.
 
G.    Docent Products: means Docent’s proprietary computer software and computer
software related products developed and marketed by Docent as part of the Docent
Solution for distribution to Customers pursuant to this Agreement
 
H.    Docent Customer License: Any licensing document used by Company in lieu of
a Customer License, which has the prior written approval of Interwise prior to
its use, which approval Interwise may withhold in Interwise’s sole discretion.
 
I.    Docent Solution: means the combination of a Docent Product and Product
that is licensed by Company to Customers or a Product licensed to an existing
Docent Product customer, provided that (i) a substantial portion of such
combination shall consist of Docent Product(s) and (ii) Customer may only access
the Products through a Docent Product.
 
J.    Enterprise Communication Platform (“ECP”): The Product which consists of a
comprehensive web-based software solution for addressing the communications,
collaboration and learning needs of the enterprise. The fully integrated
solution offers iMentoring, iMeetings, iClasses, iSeminars and iCasts.
 
K.    First line telephone support: Company is responsible for direct-end user
support of their customers. Support issues handled by Company include:
participant and moderator interface and functionality; participant installation
issues; and basic administration.
 
L.    Interwise Direct Competitor: The Interwise’s direct competitors set forth
on Exhibit C.
 
M.    Interwise Communications Center (“ICC”): The module within the ECP which
is accessed by Named Users in order to initiate events.
 
N.    Named User or ICC Registered Seat: The total number of Customer employees
and contractors, as designated in the applicable Customer License or Docent
Customer License, who may access and use the ICC and may therefore initiate
events.
 
O.    Named User Perpetual License Fee: The one-time license fees paid by
Company to Interwise pursuant to which Customer obtains the rights to the
perpetual use of the



2



--------------------------------------------------------------------------------

Products in accordance with the Customer License or Docent Customer License, per
Named User. The first year of Maintenance is included in such license fees.
 
P.    Products: means Interwise’s proprietary ECP software in executable code
form listed in Exhibit A and related end user documentation, and shall also
include any additional Interwise products which are subsequently added to such
Exhibit A (in the form of an Exhibit A-1, A-2, etc.) by mutual execution of such
additional Exhibit A by the parties
 
Q.    License Fees: The price to Company of Products as set forth in Exhibit E,
including any change to such price as may be provided pursuant to Section 7.E.
below.
 
R.    Private Label Remarketing (PLR): A special status designated to Company,
providing for the distribution of the Products and related services under a
private label to Customers as part of a Docent Solution subject to the terms and
conditions enumerated in this Agreement.
 
S.    Priority: In the event of any inconsistency between the text of this
Agreement and the provisions of any Exhibits or any PO, the text of this
Agreement shall prevail.
 
T.    Sales Royalty Report: A monthly report generated by Company and submitted
to Interwise on or before ten (10) days after the end of each calendar month
during the term of this Agreement, detailing, at a minimum, the quantity and
type of Products sold on a per Customer basis including Named User Perpetual
License Fees and Corporate University User License Fees to be paid, which also
reflects the business volume of the previous month, and the royalty amount due
Interwise. Each Sales Royalty Report shall contain, but not be limited to the
following information:
 

 
a)
 
Customer name

 

 
b)
 
Reference number

 

 
c)
 
Product Description

 

 
d)
 
Quantity e) Price

 
U.    Updates: Any bug fixes, patches, or other revisions or changes to or
modifications of the Products that Interwise makes generally available, at its
sole discretion, to its customers at no additional charge as a part of
Interwise’s standard maintenance services. Updates are typically designated by a
change in the version number to the right of the first decimal point, and do not
include Upgrades.
 
V.    Upgrades: Any new releases of, or revisions or modifications of the
Products, such as those that provide additional features, require additional
hardware or perform additional functions not provided or performed by the
Products previously licensed to Company, and that are made generally available
to Interwise’s customers, at Interwise’s sole discretion, at no additional
charge as a part of Interwise’s standard maintenance services. Upgrades are
typically designated by a change in the version number to the left of the first
decimal point.



3



--------------------------------------------------------------------------------

 
III.    Private Label Remarketer Status
 
Upon executing this Agreement, thereby committing to the terms within this
Agreement, Company will be recognized as an official Interwise private label
remarketer. Subject to Section IV.D. below, Company will have the rights to
market and publicize this status, which shall include the right to use the
official Interwise Logo on any of the Company materials, and acquire any
upcoming certification should such certification become available. As approved
by Company in writing, Company may also be featured on any Interwise collateral
that names its official partners and private label remarketers.
 
IV.    Scope of Relationship
 
A. Pursuant to the terms and conditions of the Agreement, including Section
IV.B. below, Company desires to license Products under this Agreement and to
offer Distribution Licenses to 1.) Docent prospects as part of a Docent
Solution, or 2.) existing Docent Product customers as a stand-alone offering
provided that the resulting combination of Product and Docent Product result in
a Docent Solution and 3.) only to end-user enterprises and organizations.
Company may, along with distribution of a Docent Solution, provide a value-add
to its Customers via any one or more of the following four services or Docent
Solutions:
 

 
1.
 
Integration into a full spectrum eLearning and/or eCommunications Docent
Solution

 

 
2.
 
Design/Edit of Learning/Knowledge Content and Objects

 

 
3.
 
Delivery of Training and Knowledge Sharing Sessions

 

 
4.
 
Offer custom recordings created by Company for Private Label Remarketing to the
Customers

 
B.    Distribution License; Demonstration License; Sublicenses; Restrictions.
Subject to the terms and conditions hereof and only for the term hereof and for
the sole purpose of distributing and demonstrating the Product as part of a
Docent Solution, Interwise hereby grants to Company a non-exclusive,
non-transferable, worldwide license to (i) install, use and modify the Products
for the sole purpose of embedding the Products in object code in a Docent
Solution and testing the modified Products and Docent Solution; (ii) operate the
Products on Company’s own server located either at 2444 Charleston Road,
Mountain View, California or other locations specified by Company, but only for
purposes of providing Customers with access to and use of the Products via the
Internet pursuant to the terms of this Agreement as part of a Docent Solution;
(iii) reproduce, distribute and sublicense the Product only as part of a Docent
Solution solely to Customers, which Docent Solution may include the right to
permit the Docent Products to grant access to and use of the Products residing
on t Company’s servers via the Internet,            , only in compliance with
the terms of this Agreement (items i, ii and iii of this section collectively
referred to as the “Distribution License”); (iv) reproduce the Products, each
copy to be used by a single Company user solely for demonstration, promotion and
training purposes as part of the marketing and distribution of the Products as
part of a Docent Solution, to be used



4



--------------------------------------------------------------------------------

only on Company’s standalone computers at Customers’ sites (each such copy a
“Demonstration License”); (v) reproduce, sublicense and distribute the Products
as part of a Docent Solution for evaluation, proof of concept, or similar
non-production purposes by prospective customers with a term of ninety (90) days
or less from the date of installation by such prospective customer (“Evaluation
License”) and (vi) provide installation, implementation, training and
maintenance services to Customers. Any internal use of Product for Company’s
business operations or in operating a production environment is strictly
prohibited by the forgoing Distribution License and requires a separate
agreement between the parties. Company is authorized to grant sublicenses to
Customers only in conformity in all material respects with terms of the Customer
License terms provided on Schedule B or Docent Customer License. Except for the
rights or licenses expressly granted in this Agreement, Company acknowledges
this Agreement does not transfer any intellectual property rights, and that
Interwise owns all rights in the Products including, without limitation,
copyright, patent, trademark and all other intellectual property rights therein.
Company shall retain all intellectual property rights to its trademarks as used
on the Products.
 
C.    Pursuant to the Distribution License above, Company shall have the right
to private label the Products, as part of a Docent Solution, under the name
“Docent Live”, or another name as agreed to in writing between the parties, and
incorporating the Company trademarks. All goodwill arising out of Company’s use
of such private label shall inure to the benefit of Company.
 
D.    It is specifically agreed and understood that the integration of the
Products into a “Docent Live” Docent Solution will be relatively superficial in
nature, such that the logo “Interwise” or similar logo to be provided from time
to time by Interwise will be present to at least the degree that an average
person would recognize that Interwise technology is being used in a “Docent
Live” Docent Solution. Company will be ultimately responsible and retain
reasonable control for deciding placement and sizing of the “Interwise” term
within “Docent Live”, subject to the immediately preceding sentence and
conformance with Interwise’s then-current and reasonable trademark usage
guidelines. Accordingly, Company shall be responsible for all costs associated
with the rebranding of Interwise Products. Nothing herein will grant to either
party any right, title or interest in the other party’s trademarks. All goodwill
arising out of Company’s use of such Interwise logo shall inure to the benefit
of Interwise.
 
V.    Interwise Provisions
 
A.    In recognition of the mutual promises contained herein, Interwise agrees
to perform the following obligations:
 

 
1.
 
Deliver to Company for Company’s use pursuant to the terms of this Agreement (i)
five (5) copies of the Products in an ASP format within five (5) days of the
Effective Date; (ii) one (1) copy of the Products in a standalone format within
a reasonable time frame; and (iii) any Updates and Upgrades thereto within one
week of their general availability (such deliverables referred to collectively
as the “Master Copy”). The Products will be shipped FOB Interwise’s site or made
available to Company by FTP download. With respect to delivery by FTP download,
the Products shall be deemed delivered to Company upon the provision



5



--------------------------------------------------------------------------------

 
to Company of an FTP download link for the Products and accompanying password
and ID. All licensed Products that is hosted by Interwise shall be deemed
delivered to Company upon the earlier of notice to Company that the Products is
available for access or upon Company’s access of the Products. Notice of
availability for download or access shall include, without limitation, email
notices to a Company designated contact or other Company representatives.

 

 
2.
 
Sell to Company Products at discounted rates as more particularly set forth in
Exhibit E.

 

 
3.
 
Provide first line technical support as set forth in Exhibit D to two (2)
designated Company employees.

 

 
4.
 
Accept input from Company into the product development cycle.

 

 
5.
 
Provide timely information and disclosure on Interwise future Product Updates
and Upgrades including features, functions, and known issues.

 

 
6.
 
Provide Company monetary consideration for providing qualified referrals to
Interwise, pursuant to the terms of the Interwise Master Referral Agreement,
which may be negotiated and entered into separately in good faith.

 

 
7.
 
Incorporate Company’s logo on its partner web page, with an explanatory
paragraph as reasonably approved by Company, and link to Company’s website

 

 
8.
 
Provide electronic copies of marketing materials made generally available (if
available in such format) to be used in Company’s marketing efforts

 

 
9.
 
Provide hard copies of generally available collateral at actual cost for the
duration of the Agreement.

 

 
10.
 
Provide “Speed” training for Company employees, free of charge for the duration
of the Agreement.

 

 
11.
 
Provide access to channel partner programs that Interwise may make available in
the future.

 

 
12.
 
Provide Company with Updates for the Products.

 

 
13.
 
Interwise, at its sole discretion may provide Company with Upgrades for the
Products including revisions

 

 
14.
 
Interwise will work with Company to train Company’s organization as to the value
proposition of the “Docent Live” solution as mutually agreed to between the
parties. In addition, Interwise commits to traveling at its expense to two
events in the United States, to be agreed upon by both Company and Interwise,
for the purpose of conducting enablement training sessions for the Company’s
sales organization and/or Company’s support and services organizations.



6



--------------------------------------------------------------------------------

 
VI.    Company Provisions
 
In recognition of the mutual promises contained herein, the Company agrees to
perform the following obligations:
 

 
1.
 
Company will provide “1st line” telephone support services as a basic level of
support directly to its Customers on a per project basis. (Interwise will
provide first line technical support to Company on all technical issues around
the Products and hosting.)

 

 
2.
 
To provide its own Company resources necessary for pre-sales demos, proposals
and administrative tasks relating to the processing of Product orders.

 

 
3.
 
To collaborate with Interwise at industry trade events and pursue in good faith
opportunities to jointly market the Interwise / Company solution where it is
deemed by both parties that these efforts do not conflict with Company’s
marketing of the “Docent Live” solution.

 

 
4.
 
Complete the “Partner Client Registration & Referral Form” for each potential
Company engagement in order to ensure that Interwise and Company do not work at
cross-purposes with an account. (See Appendix B: Partner Client Registration &
Referral Form).

 

 
5.
 
Incorporate Interwise Logo, explanatory paragraph as reasonably approved by
Interwise, and link to Interwise website from its site where appropriate.

 

 
6.
 
Permit Interwise to use its company name and logo on Company’s publicly
available customer lists.

 

 
7.
 
Insure that Company’s customers confirm acceptance of the terms of Interwise’s
Agreements.

 

 
8.
 
Sales Royalty Report. No later than ten (10) business days after the end of each
month, Company will submit a Sales Royalty Report for the Products sold by
Company as part of a Docent Solution during the previous month.

 

 
9.
 
Company agrees to the prices and payment terms to Interwise as set forth in the
schedules incorporated in Section VII.

 

 
10.
 
Company will invoice its Customers and collect all amounts due from its
Customers.

 

 
11.
 
Should Interwise contract with any organization to Private Label Remarket (PLR)
the Interwise ECP whereby the financial terms of that contract differ from this
Agreement, Interwise will offer the same terms to Company for acceptance, at
Company’s option.

 

 
12.
 
Company agrees to equally share with Interwise the development costs incurred,
as mutually agreed to related to the integration of the Products with Docent
Products. These integration costs shall not include the costs of rebranding,
which shall be the sole responsibility of Company. Interwise will submit to the
Company the price of such development prior to the initiation of such work,
which Company may approve or disapprove in its sole discretion.



7



--------------------------------------------------------------------------------

 

 
13.
 
Company agrees to cooperate and assist Interwise, at Interwise’s expense, by
reasonably providing information with respect to any Customer for unauthorized
use, copying, or distribution of the Products.

 
VII.    Pricing and Payment
 
A.    The parties agree to the pricing and payment terms listed below.
 
(1)    Interwise will invoice Company based on information derived from the
monthly Sales Royalty Report.
 
(2)    Unless otherwise explicitly set forth in this Agreement, payment of all
amounts properly invoiced from Interwise to Company will become due thirty (30)
days from the date of each invoice. The prices Interwise charges for Products
under this Agreement do not include any sales, use, customs, excise, import or
export, value added or similar tax (except Interwise’s own income taxes) arising
from the transaction, which shall be the sole financial responsibility of
Company. All payments shall be in U.S. Dollars. Any late payment made after 30
days from date of invoice shall incur a late fee of 1.5% per month on the unpaid
balance.
 
(3)    Company may dispute, in good faith, and withhold payment of items
contained in Interwise’s invoice; provided that (a) the disputed item is of a
material nature and (b) any amounts not in dispute in such invoices shall be
paid in accordance with this Agreement.
 
B.    Named User Perpetual License Fee Pricing:
 
The pricing for Named User Perpetual License fees is delineated in the first
table located in Exhibit E, attached hereto.
 
C.    Corporate University User License Fee Pricing:
 
The pricing for Corporate University User License fees is delineated in the
second table located in Exhibit E, attached hereto.
 
D.    Maintenance and Support Fees:
 
The fees for the first year of Maintenance and Support have been included in the
prices for the first year of this Agreement as further delineated in Exhibit E,
attached hereto. The fees for all Maintenance and Support in subsequent years is
set forth in the tables in Exhibit E and is separate from the other fees and
shall be paid by Company to Interwise at the beginning of each year.
 
E.    Price Changes:
 
Interwise reserves the right to changes the list price of its Products and
services. Interwise shall provide Company with sixty (60) days advance notice of
any changes in the list



8



--------------------------------------------------------------------------------

prices of its Products and services. Price changes will apply to Products
Company distributes on or after the effective date of the list price change. The
amount of Company’s discount off of the list price shall remain the same as
enumerated in Exhibit E, attached hereto. Notwithstanding the foregoing, Company
will extend, for a period of up to 120 days from the date of the above notice,
the then-current net purchase price for documented, outstanding written bids in
which Company has offered Products to potential customers; provided Docent
submits in writing a list of its then-current outstanding written bids within
fifteen (15) days after being notified of a price change.
 
VIII.    Interwise-Docent Special Performance Incentive Fund (Spif) Accrual:
 
A.    For the period set forth in Section VIII.B. below, Interwise will accrue *
percent (*%) of the license fees payable to Interwise as reflected on the Sales
Royalty Reports for the purpose of providing an incremental incentive for the
Docent Sales Force to distribute “Docent Live” (“Special Performance Incentive
Fund” or “SPIF”). Interwise and Company will work in good faith to establish and
agree upon realistic objectives and timeframes for the Company’s sales force.
Upon attainment of targets by an individual in the Company’s sales force,
Company will report the aggregate dollar value of the incentive payment due.
based on the agreed-to incentive set forth in the immediately preceding
sentence. Interwise will issue a credit memo for the amount specified up to but
not exceeding the then-current SPIF balance, to be applied against future
invoices for license fees payable hereunder arising out of the Sales Royalty
Reports, and the then-current SPIF shall be decreased accordingly.
 
B.    The duration of the SPIF period shall commence upon the Effective Date and
shall continue through termination or expiration of this Agreement (“SPIF
Termination Date”). Any claims for incentive payments due for this period of the
SPIF shall be made to Interwise no later than forty five days after the SPIF
Termination Date. In addition, the parties agree that on or about May 1, 2003
they will in good faith review and renegotiate the terms of the SPIF for the
renewal term of the Agreement, if any. If the parties fail to renegotiate the
SPIF on or before July, 2003 (provided the Agreement has renewed), the SPIF
period shall immediately terminate.
 
IX.    Term and Termination of the Partnership
 
A.    This Agreement shall commence on the “Effective Date” listed in the first
paragraph of this Agreement and shall continue in effect for a period of twelve
months. This Agreement shall automatically renew for two successive 12-month
periods unless either party notifies the other party in writing, at least thirty
(30) days before the end of the then-current term, of its election not to renew.
This Agreement may be terminated sooner upon the occurrence of any of the
following:
 

 
1.
 
If Company fails to make any payment due within thirty (30) days after receiving
written notice from Interwise that such payment is delinquent, Interwise may
terminate this Agreement upon written notice to Company at any time following
the end of such thirty (30) day period.

 
*
 
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



9



--------------------------------------------------------------------------------

 

 
2.
 
If either party materially breaches any term or condition of this Agreement
(other than (1) above), and fails to cure that breach within thirty (30) days
after receiving written notice of the breach, the non-breaching party may
terminate this Agreement on written notice at any time following the end of such
thirty (30) day period during which time such breach remains uncured.

 

 
3.
 
This Agreement shall terminate automatically without notice and without further
action by Company, in the event Interwise becomes insolvent (i.e. becomes unable
to pay its debts in the ordinary course of business as they become due); makes
an assignment for the benefit of creditors; or ceases to conduct business in the
ordinary course.

 
B.    Preliminary Termination Report: Within fifteen (15) days of the
termination of this Agreement, Company will report to Interwise, in writing, the
status of negotiations with potential customers and the products/services
Company is obligated to provide existing customers.
 
C.    Final Termination Reports: Within thirty (30) days of the termination of
this Agreement, Company will provide Interwise with the following written
reports: (i) an installation report which identifies each customer who entered
into an end-user license and/or Agreement and (ii) a statement of all sums due
and/or payable to Interwise.
 
D.    Effect of Termination: Upon the termination or expiration of this
Agreement for any reason: (i) all Private Label Remarketing rights given to
Company shall terminate and no residual rights shall remain with Company and
Company shall not license, sell or otherwise dispose of the Products to any
third party; (ii) in the event this Agreement is terminated due to a default by
Company existing Customers’ Product licenses shall revert back to Interwise, at
Interwise’s sole option (provided that Interwise shall have no rights or
obligations with respect to any Docent Products), (iii) in the event this
Agreement is terminated for any reason other than a default by Company, existing
Customers shall remain licensees of Company until Company’s obligations to each
such Customer expire or terminate, (iv) each Customer of Company as of the
effective date of termination or expiration of the Agreement shall have the
right to continue to use the Products after such expiration or termination, so
long as its end-user license remains in full force and the Customer is not in
violation thereof; (v) Company shall immediately pay Interwise all undisputed
amounts due and outstanding as of the date of termination or expiration; and
(vi) Company shall return to Interwise all products, software, documentation and
other materials in its possession and control or parts thereof and all Interwise
Confidential Information. Company shall not thereafter make any use whatsoever
of such material or confidential information.
 
X.     Export Regulations
 
Without affecting the scope of the rights granted herein, in the event Company
intends to download, transfer, make available via Internet or use Interwise’s
products in any location outside the United States under this Agreement, Company
agrees that it will comply with all applicable United States export laws and
regulations and shall be responsible for all tariffs and duties, if any.
Furthermore, Company agrees and certifies that it will use it best efforts to
ensure that the Products will not be given, sold, leased, or



10



--------------------------------------------------------------------------------

in any way made available to any person, business, entity or country which the
United States Government through the Department of Commerce or other department,
lists as a person, business, entity or country to whom the sale or lease of the
Products are prohibited by law.
 
XI.    Compliance with Laws
 
In the performance of this Agreement, the Company warrants that it is compliance
with all federal, state and local laws and regulations including but not limited
to the Fair Labor Standards Act of 1938, as amended, all Worker’s Compensation
regulations and all Executive Orders as may from time to time be amended or
modified and shall hold Interwise harmless from any liability directly or
indirectly resulting from Company’s failure to so comply.
 
XII.    Taxes
 
Company shall be responsible for all sales, use and other similar taxes, if any,
imposed by any federal, state or local governmental entity on the transactions
contemplated in this Agreement, excluding taxes based on Interwise’s net income.
When Interwise has the legal obligation to pay or collect such taxes, the
appropriate amount shall be invoiced to and paid by Company unless Company
provides Interwise with a valid tax exemption certificate authorized by the
appropriate taxing agency.
 
XIII.    Proprietary Rights
 
A.    Ownership:    The parties agree that Interwise is the owner of the
Products, as defined in Section II(12), including ECP Software, ICC and
Interwise Expressway and thereby owns all proprietary rights, title and
interests therein, including but not limited to copyrights, trademarks, service
marks, and patents. The Products are licensed not sold. Similarly, Docent is the
owner of the Docent Products as defined in Section II(7) and certain elements of
the “Docent Live” Docent Solution and any other Docent Solutions, excluding the
Products, and thereby owns all proprietary rights, title and interests therein,
including but not limited to copyrights, trademarks, service marks and patents.
 
B.    Limitation on Use:    Both Company and Interwise agree to use all computer
programs, documentation, manuals and information consisting of or containing
proprietary information related to the Software solely for the purpose of
performing under this Agreement. Neither party will decompile, disassemble,
benchmark, or otherwise reverse engineer the products of the other party or
cause others to do so. Neither party will modify or cause others to modify the
products of the other party, except as permitted in this Agreement. Company’s
Customer will be required to sign a Customer License or Docent Customer License
to this effect prior to receiving the Products.
 
C.    Modifications:    Interwise shall own all proprietary rights in any
modifications, updates bug fixes or enhancements to the Products, whether
created by Interwise or another party. Interwise reserves the right to
substantially modify the Products for the purpose of eliminating any code, which
infringes upon a third party’s proprietary rights.
 
D.    Trademark and Copyright: Company and Interwise agree that Interwise owns
the trademark for its Enterprise Communication Platform (ECP) software. Except
for Docent



11



--------------------------------------------------------------------------------

Solutions, which are marketed and distributed under the label “Docent Live”,
Company also agrees to place a copyright notice identifying Interwise as the
copyright owner on all copies of the end user documentation and any other
written documentation or materials distributed by Company. With respect to the
“Docent Live” Docent Solution, Company shall ensure that proprietary, copyright
and/or other intellectual property notices (whether referencing Company or
Interwise, as permitted by applicable statute) are displayed in a manner
reasonably comparable to the manner in which similar notices are displayed in
the Products as delivered by Interwise to Company.
 
XIV.    Indemnification
 
A.    Interwise shall indemnify and hold the Company harmless against any and
all claims, suits, liability, losses, damages and judgments and shall pay all
costs (including reasonable attorney’s fees) and damages to the extent that such
liability, costs or damages arises from a final award in favor of a third party
or in settlement against a claim, action or suit that Interwise’s Products
infringe upon any third party’s United States patent, trademark, trade secret or
copyright. Interwise may, at its option, defend or settle any such action, or
any part thereof brought against the Company arising from a claim that such
infringement as described herein has occurred. Interwise’s obligations under
this section are conditioned upon its being given (i) prompt notice of each such
claim received in writing by the Company and (ii) the right to control and
direct the investigation, defense and settlement of each such claim. The
provisions of this section shall survive any termination of this Agreement and
shall constitute Interwise’s sole obligation and Company’s sole remedy with
respect to an infringement of any third party intellectual property rights by
the Products. Interwise shall have no obligation under this Section XIV (A) to
the extent that a claim is based on (u) the combination, operation or use of
Products with other software to the extent such infringement would have been
avoided by use of the Products alone; (v) the result of the negligence and
willful misconduct of Docent or its Customers; (w) compliance with Docent’s
written directions directing a change, modification or alteration to the
installation or implementation of the Products; (x) use of the Products in a
manner not authorized by Interwise except as set forth in its published
specifications or manuals or specifically agreed to in writing; (y) use of a
superceded or altered release of the Products to the extent such infringement
would have been avoided by the use of the current unaltered release of the
Products; or (z) any combination of the foregoing.
 
B.    If all or any part of the Products, marketing material, Interwise
trademark licensed hereunder is, or in the opinion of Interwise, may become, the
subject of a claim or suit of infringement, Interwise at its own expense shall
do one of the following: (i) procure for Company the right to use or grant
sub-licenses to use the Products or the affected part thereof; (ii) replace the
Products or affected part with other suitable and non-infringing software that
has equivalent features and functionalities; (iii) modify the Product or
affected part to make it non-infringing; or (iv) if after using good faith and
commercially reasonable efforts it is not feasible for Interwise to do either
“(i)”, “(ii)”or “(iii)”, Interwise may terminate this Agreement as to the
infringing Product and shall refund to Company the royalties paid by Company to
Interwise for those infringing Products for which Company is obligated to refund
and actual refunds to its Customers the license



12



--------------------------------------------------------------------------------

fees paid by such Customers to Company for such Products. The foregoing
provisions of this Section XIV state the parties’ entire rights and liabilities
with respect to infringement of third party intellectual property rights and
Company and its Customers shall have no other claims whatsoever against
Interwise with regard to the infringement of the Products, marketing material,
or Interwise trademarks licensed hereunder.
 
XV.    Warranty
 
A. Interwise makes the following warranties regarding Products furnished
hereunder, which warranties shall survive any delivery, inspection, acceptance,
payment, or Private Label Remarketing of the Software:
 

 
1.
 
Interwise or Interwise’s vendors, to the best of Interwise’s knowledge, have
legal title and rights of ownership of the Products and supplemental
documentation or Interwise currently is the owner of distribution rights and has
the right to license the same to Company, and Interwise has all necessary
rights, title, and interest to grant the rights set forth herein to Company,
free of any claims, liens, or conflicting rights in favor of any third party;

 

 
2.
 
Interwise warrants to Company alone that for the first ninety days (90) days
following delivery of the Products, the Products licensed in this Agreement are
free from significant programming errors and defects in workmanship and
materials, and substantially comply with functionality and performance set forth
in Interwise’s published specifications or as otherwise expressly agreed in
writing; Interwise does not warrant that the Products will operate in any
combination except as specified in such published documentation. Notwithstanding
any other provision of this Agreement, Interwise and Company acknowledge that
Company’s or its Customers’ use of the Products may not be uninterrupted or
error-free. As Company’s sole and exclusive remedy and Interwise’s entire
liability for any breach of the foregoing warranty, provided the Product version
or release is currently being supported by Interwise, Interwise will, at its
sole option and expense, do one of the following: (i) repair any Product which
fails to meet this limited warranty in accordance with Interwise’s maintenance
and support obligations set forth in Exhibit D or (ii) replace any medium or
Product which fails to meet this limited warranty, or (iii) if Interwise is
unable to repair or replace the medium or the Product, refund to Company the
applicable royalties paid for such Product upon return of or destruction of or
confirmation that such nonconforming item is no longer being used

 

 
3.
 
The Products do not infringe any intellectual property right of any third party;
and;

 

 
4.
 
The Products contain no disabling code and is free from any viruses (“Malicious
Code”). If Malicious Code is discovered in the Products as delivered by
Interwise, Interwise’s sole obligation and liability and Company’s sole remedy
shall be for Interwise to provide Company with a clean copy that does not
contain such Malicious Code as promptly as practical but in any event within
five (5) days following Company’s notice to Interwise of the presence of
Malicious Code.



13



--------------------------------------------------------------------------------

 
B.    Company makes the following warranties which warranties shall survive this
Agreement:
 

 
1.
 
Company has the legal right, title and ability to enter into this Agreement and
the promises contained herein;

 

 
2.
 
Company is the owner of the Docent Products or currently is the owner of
distribution rights and has the right to license the same as contemplated under
this Agreement.

 
C.    Disclaimer of Warranty.    EXCEPT AS SET FORTH IN SECTION XV, INTERWISE
SPECIFICALLY PROVIDES COMPANY WITH NO WARRANTIES, CONDITIONS, GUARANTEES OR
REPRESENTATIONS AS TO THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
ANY OTHER WARRANTIES, CONDITIONS, GUARANTEES OR REPRESENTATION, EXPRESS OR
IMPLIED, ORAL OR IN WRITING, REGARDING THE SOFTWARE, ITS PERFORMANCE OR OTHER
ISSUES RELATED TO THIS AGREEMENT.
 
XVI.    Limitation of Liability
 
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT LIMITED TO LOSS OF ANTICIPATED PROFITS
OR INCOME) IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR THE
FURNISHING, FUNCTIONING, USE, DISTRIBUTION OR MARKETING OF THE PRODUCTS, DOCENT
PRODUCTS OR ANY RELATED ITEM OR SERVICES PROVIDED BY INTERWISE OR COMPANY AND
NEITHER PARTY NOR EITHER PARTY’S THIRD PARTY LICENSORS SHALL BE LIABLE HEREUNDER
FOR DAMAGES WHICH EXCEED, IN THE AGGREGATE, THE AMOUNT OF FEES RECEIVED UNDER
THIS AGREEMENT DURING THE EIGHTEEN MONTH (18) MONTH PERIOD PRECEDING THE EVENT
OR CIRCUMSTANCES FROM WHICH THE CLAIM AROSE. THE LIMITATIONS SET FORTH IN THIS
SECTION XVI SHALL NOT APPLY TO COMPANY’S PAYMENT OBLIGATIONS, EITHER PARTY’S
BREACHES OF CONFIDENTIALITY OR INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS
OF THE OTHER PARTY, OR TO A PARTY’S OBLIGATIONS (OR BREACH THEREOF) UNDER
SECTIONS IV OR XIII B NOTHING IN THIS AGREEMENT SHALL LIMIT EITHER PARTY’S
LIABILITY FOR DEATH OR PERSONAL INJURY CAUSED BY A PARTY’S NEGLIGENCE OR
LIABILITY FOR FRAUD.
 
XVII.    [Intentionally Omitted]
 
XVIII.    Risk of Loss
 
From and after the date of delivery of the Products and any other products to
Company, Company shall bear the entire risk of the Products and/or products
loss, theft, damage or destruction. In no event will Interwise be responsible
for any loss or damage caused by



14



--------------------------------------------------------------------------------

the failure of Company and/or the failure of Company’s employees and/or agents
to perform the responsibilities delineated in this Agreement.
 
XIX.    Confidentiality
 
A.    Definition:    The term “Confidential Information” shall mean any
information disclosed by either party (the “Disclosing Party”) to the other
party (the “Receiving Party”) in connection with this Agreement, which is
disclosed either in writing, orally or by inspection and identified as
“Confidential” or “Proprietary”. Notwithstanding the foregoing, the following is
“Confidential Information” of Interwise: any information, in whatever form,
disclosed by Interwise that relates to the Software that is not publicly known
and can be reasonably identified by the by the receiving party as confidential.
 
B.    Obligation:    The receiving Party shall treat as confidential all
Confidential Information received from Disclosing Party, shall not use such
Confidential Information except as expressly permitted under this Agreement and
shall not disclose such Confidential Information to any third part without the
Disclosing Party’s consent. The Receiving Party shall use the same measures to
protect the Confidential Information that it takes with its own most
confidential information, but in no event less than reasonable measures to
prevent the disclosure and unauthorized use of Confidential Information.
 
C.    Exceptions:    Not withstanding the foregoing, the restrictions in this
section shall not apply to information which: (i) was developed independently by
the Receiving Party without any use of the Confidential Information of the
Disclosing Party and by the employees or other agents of (or independent
contractors hired by) the receiving Party who have not been exposed to the
Confidential Information; (ii) becomes known to the Receiving Party, without
restriction, from a third party without breach of this Agreement and who has a
right to disclose it; (iii) was in the public domain at the time that it was
disclosed or becomes in the public domain through no act or omission of the
Receiving Party; (iv) was rightfully known to the Receiving Party, without
restriction, at the time of the disclosure; or (v) is disclosed pursuant to the
order or requirement of a court, administrative agency, or other governmental
body, provided however that the Receiving Party shall provide prompt notice
thereof to the Disclosing Party and shall use its reasonable best efforts to
obtain a protective order or otherwise prevent public disclosure of such
information.
 
XX.    Escrow
 
A.    Upon written request and at the expense of Company, Interwise will
designate Company as an additional beneficiary to Interwise’s existing source
code escrow account (the “Escrow Account”) with DSI Technology Escrow Services,
(The “Escrow Agent”); provided that Company pays, in advance, all related fees.
Interwise will deposit into the Escrow Account a technical data package (“TDP”)
that shall contain data for all then-current versions of all source code
listings related to all Software and firmware programs that form any part of the
Products and all other documentation in whatever media embodiment related to the
design, engineering and implementation of the Products thereof. The contents of
the TDP in escrow are considered proprietary and shall be released to Company
under the specific conditions set forth in the source code escrow



15



--------------------------------------------------------------------------------

agreement between Interwise and the Escrow Agent (respectively the “Escrow
Agreement” and the “Release Conditions”) solely for the purpose of Company
maintaining and supporting the Products as part of a Docent Solution.
 
B.    Should the TDP be properly released to Company in accordance with the
terms of the Escrow Agreement, such released TDP shall be subject to the same
nonuse and nondisclosure restrictions provided in this Agreement, and such
additional restrictions as may be appropriate for source code. Upon notification
to Company, once the Release Conditions no longer exist, Company shall
immediately discontinue all further use of the TDP, return to the escrow agent
all the TDP in its possession or control, and shall promptly certify in writing
to Interwise that such actions have been taken.
 
C.    When a Customer requests the placement of Products into an escrow account,
Interwise shall allow Customer to become a third party to the escrow agreement.
 
D.    Company shall be responsible for the payment of all escrow agent costs
arising in connection with the maintenance of the escrow described in this
Section XX.
 
XXI.    Miscellaneous
 
A.    Assignment:    Neither party may assign any of its rights or delegate any
of its obligations under this Agreement, whether by operation of law or
otherwise, without the prior express written consent of the other party which
consent shall not be unreasonably withheld. Any such assignment without the
prior express written consent of the other party shall be void. Any change in
control of assignor party, and any assignment by assignor party by merger or
otherwise by operation of law (“Change of Control”), shall constitute an
assignment of this Agreement by assignor party for purposes of this Section. The
foregoing notwithstanding, there shall be no assignment of this Agreement by
either Interwise or Company to any of the Direct Competitors of either Company
or Interwise as set forth on Exhibit C unless pursuant to Change of Control, and
then only with the prior written consent by the other party. In the event
Company or Interwise refuse to provide consent for such assignment of this
Agreement to a Direct Competitor by the other party, this Agreement shall be
terminated based on a mutually agreed to transition plan for terminating this
Agreement, to be agreed to and completed prior to completion of the Change of
Control. In the event the parties fail to mutually agree on such plan, this
Agreement shall automatically terminate as of the effective date of the Change
of Control. Any attempt to assign this Agreement that does not comply with this
section will be void. Subject to the foregoing, this Agreement shall be binding
and inure to the benefit of the parties, their respective successors and
permitted assigns.
 
B.    Waiver and Amendment:    No modification, amendment or waiver of any
provision of this Agreement shall be effective unless in writing and signed by
the party claimed to have waived or consented. Any consent by any party to, or
waiver of, a breach by the other, whether express or implied, shall not
constitute a consent to, waiver of or excuse of any other different or
subsequent breach.
 
C.    Survival:    The terms, provisions, warranties and indemnities contained
in this Agreement shall survive the delivery and acceptance of the Products and
the payment of the Purchase Price.



16



--------------------------------------------------------------------------------

 
D.    Incorporation by Reference:    The Exhibits to this Agreement constitute
integral parts of this Agreement and are hereby incorporated into this Agreement
by reference.
 
E.    Governing Law:    The validity, construction, interpretation and
enforceability of this Agreement shall be determined and governed by the laws of
the State of California.
 
F.    Independent Contractors:    The parties to this Agreement are independent
contractors. Neither party shall be deemed to be an employee, agent, partner or
legal representative of the other for any purpose and neither shall have any
right, power or authority to create any obligation or responsibility on behalf
of the other.
 
G.    Notices:    All notices, demand, requests and other communications
hereunder shall be in writing. Notice shall be considered effective on the
earlier of actual receipt or (a) the day following transmission if sent by
facsimile followed by written confirmation by registered overnight carrier or
certified United States mail; or (b) one (1) day after posting when sent by
registered private overnight carrier (e.g., DHL, Federal Express, etc.); or (c)
five days after posting when sent by certified United States mail. Notice shall
be sent to both Interwise and Company at the addresses set forth on the first
page of this Agreement, or such other address(es) as shall be given by either
party to the other in writing. Notices to both parties shall be addressed to the
attention of their respective General Counsel.
 
H.    Severability:    If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to law, such provision shall be changed
and interpreted so as to best accomplish the objectives of the original
provision to the fullest extent allowed by law and the remaining provisions of
this Agreement shall remain in full force and effect.
 
I.    Complete Understanding:    This Agreement, together with all Exhibits
attached hereto, constitutes the final, complete and exclusive agreement between
the parties and supercedes all other agreements, oral and written, heretofore
made with respect to this transaction.
 
J.    Force Majeure:    Except for Company’s obligation to pay Interwise,
neither party shall be liable for any failure or delay in performance caused by
reasons beyond its reasonable control.
 
IN WITNESS WHEREOF, Interwise and Company have executed this Agreement as of the
date first shown hereinabove, and this Agreement shall be deemed dated as of
such date.
 
INTERWISE, INC.
25 First Street
Cambridge MA. 02142
     
DOCENT, INC.
2444 Charleston Road
Mountain View CA.94043
By:
 

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

 
Title:
 

--------------------------------------------------------------------------------

     
 
Title:    
 
VP & CFO

 



17



--------------------------------------------------------------------------------

 
Date:                                    
                                                                               
 
 
Date:    April 23, 2002



18



--------------------------------------------------------------------------------

 
EXHIBIT A
         
PRODUCTS

--------------------------------------------------------------------------------

ECP
    



19



--------------------------------------------------------------------------------

 
EXHIBIT B
 
CUSTOMER LICENSE TERMS
 
Company shall include terms and conditions substantially similar to the
following in terms of use to with respect distribution of the ECP, be
incorporated into a mutually executed license agreement,and with respect to end
user downloaded Participant, Moderator and Outlook Add-in modules, a
“shrink-wrapped” (requiring scroll through prior to the ability to click
“accept”) license agreement that clearly notifies the Customer that the use of
the Products are subject to the agreement
 
1.    Customer License Terms for Products.    Each license for Products shall
grant limited, non-exclusive, non-transferable, non-sublicensable rights to use
the proprietary software, in executable code form only, only in accordance with
the applicable end user documentation, if any, only at a specified location, for
Customer’s specified Named Users, on Customer’s specified computer servers (if
so specified), solely for Customer’s own internal business uses and not for
Private Label Remarketing or distribution and solely with the Docent Products
and only to be accessed via the Docent Products.
 
2.    License Restrictions.    Customer shall limit the use of the Products to
the number of Named Users for whom Customer has paid the required license fees.
Customer shall not, nor permit any third party to: (a) copy or duplicate the
Products except as described in this Agreement; (b) merge the Products with
another program, provided that Customer is permitted to run other separate
executable software programs through Products’ standard application program
interface(s); (c) modify the Products; (d) reverse-engineer, disassemble,
de-compile, or in any way attempt to discover the source code of the Products;
(e) sublicense, rent, lease, or otherwise transfer any portion of the Products,
or offer access to the Products on a time-share or service bureau basis; (f) use
the Products for any purpose other than those described herein, or (g)
externally publish any performance or benchmark data related to the Products
without Interwise’s prior written consent.
 
3.    Proprietary Rights Provisions:    An acknowledgment that although
copyrighted, the Products embody valuable trade secrets proprietary to Company
and/or Company’s suppliers. An acknowledgement that as between Company and
Customer, the Products (and all copies thereof) and the related documentation
(and all copies thereof) are the copyrighted, proprietary, and confidential
property of Company or its licensors, and that all right, title and interest in
and to the intellectual property rights in and to the Products and any related
documentation, including but not limited to all patent, copyright, trademark,
trade secret and derivative rights are owned by, belong to and remain with
Company or its licensors and not Customer. All rights to the Products that are
not expressly granted to Customer in the sublicense shall in no event be
construed as conferring a license to, or rights in, any Company and/or Company’s
supplier patent, trademark, know how or proprietary information (“Intellectual
Property”). An obligation that Customer shall maintain the Products and related
documentation in confidence



20



--------------------------------------------------------------------------------

 
4.    Limitation of Liability.    Company shall on behalf of itself and all of
its suppliers and licensors, disclaim any and all liability for incidental and
consequential damages as permitted by applicable law.
 
5.    Audit.    Customer hereby agrees that Company and its licensors shall have
the right, from time to time, to audit Customer’s use of the Products and
Customer’s compliance with the terms of this Agreement.



21



--------------------------------------------------------------------------------

 
EXHIBIT C
 
COMPANY DIRECT COMPETITORS
 
Boniva
Click2Learn
DigitalThink
Gen21
Hewlett Packard Education
IBM-Lotus Learning Space
Isopia
KnowledgePlanet
Learn Frame
Meridien
Pathlore
Plateau
Oracle iLearning
Ninth House
Saba
SmartForce
Sun LearnTone
Thinq

 
INTERWISE DIRECT COMPETITORS
 
Centra
Placeware
Webex
IBM/Lotus

 
Learningspace-Sametime



22



--------------------------------------------------------------------------------

 
EXHIBIT D
 
COMPANY LEVEL MAINTENANCE SCHEDULE
 
1.0    Designated Contacts.
 
1.1
 
Company’s Technical Support Team will be designated as contacts to Interwise.
Company agrees that only these designated contacts are permitted to contact
Interwise for support services. Company will provide first level internal Help
Desk support for Company’s employees and first level support for all Customers.
Each of the parties will designate a single point of contact for resolution of
technical support disputes as follows:

 
For Interwise: To be provided
 
For Company: Lisa Bauer
 
2.0    Support Services.
 
2.l    Services.    Interwise will answer technical questions by Company
concerning Support Services within the scope of this Exhibit, including Company
service questions regarding use and operations of the Products.
 
2.2    Application Support.
 

 
(a)
 
During the term of this Agreement, Interwise will provide support personnel that
will be available during Interwise Business Days and via the communication
methods described below.

 

 
(b)
 
Interwise Business Days: Except for designated holidays, standard support hours
are Monday through Friday, 9:00 a.m. to 5:00 p.m. Pacific Time.

 

 
(c)
 
Communication Methods. Company can communicate with Interwise’s support team in
any or all of the following ways. Interwise will inform Company in writing of
any changes to this information.

 
Phone:
  
E-mail:
Fax:
    
US Mail or FedEx:
    

 

 
(d)
 
Application Issues. Support is provided for the Products only as it is
configured by Interwise, and not in any other form, or configuration. Interwise
does not warrant or represent that all issues or errors can be corrected, but
Interwise will make best efforts to deliver corrections or



23



--------------------------------------------------------------------------------

 
provide work-arounds whenever feasible. Interwise will respond to reported
application issues according to the following protocols:

 
Priority

--------------------------------------------------------------------------------

  
Definition

--------------------------------------------------------------------------------

  
Response Time

--------------------------------------------------------------------------------

P1
  
Urgent: The Products on the production system is down (crashes) or is not
operational.


  
Initial response within 1 hour of the case being submitted. The designated
“Company contact” will be updated twice daily on progress. Actions will commence
within 1 hour on all Interwise Business Days.
 
P2
  
Important: The Products on the production system is operational but has a major
functional loss that impedes transactions from being completed or the
development/test system is down (crashes) or is not operational.
  
Initial response within 2 hours of the case being submitted. The designated
“Company contact” will be updated daily on progress. Actions will commence
within 4 hours of notification on all Interwise Business Days.
 
P3


  
Necessary: The Products on the production system has a functional loss that does
not impede transactions from being completed, but affects performance or user
quality; or a suitable work around can be employed; or the functionality is not
immediately necessary; or the development/test system has a major functional
loss that impedes transactions from being completed.
 
  
Initial response within 4 hours of the case being submitted. The designated
“Company contact” will be updated weekly on progress. Actions will commence
within 2 days of notification on all Interwise Business Days.
 
P4


  
Minor: The Products has a cosmetic or grammatical error that does not affect
performance or stability of the system, or Company has questions regarding use
of the product.
 
  
Initial response within 1 day of the case being submitted. The designated
“Company contact” will be updated on an as needed basis.
P5


  
Enhancement: Request for a new feature or new functionality that does not
already exist in the product. Requirements will be noted and evaluated for the
next release(s).
 


  
Enhancement requests will be logged and submitted to Product Development and
Marketing departments. The designated “Company contact” will be updated on an as
needed basis.
 

 
2.3    Management and Classification of Hardware and Products Errors.    Company
agrees to setup and maintain all client hardware, client software, network
connections according to specified configurations provided by Interwise.
Interwise shall have no



24



--------------------------------------------------------------------------------

responsibility for correcting any errors in such configuration or in other
manufacturers hardware and/or software which includes, servers, network
equipment, load-balancers, firewalls, browsers such as Netscape Navigator or
Internet Explorer, operating systems such as Windows NT, Solaris or NetWare, or
database systems such as Oracle or Sybase. Company client hardware and network
errors must be addressed by the Company according to the Company’s support and
maintenance agreements with respective client hardware and network vendors
 
3.0    Company Responsibilities.
 
3.1    Company shall be responsible to:
 

 
(a)
 
Provide to Interwise all applicable information regarding any Products issue, to
enable Interwise to duplicate the circumstances indicating a reported Products
defect or error; and

 

 
(b)
 
Provide best efforts to cooperate with Interwise with respect to testing,
isolating, identifying, documenting, and in any other actions necessary to
resolve any Products issues and errors, including the application of a temporary
workaround or bypass supplied by Interwise or temporary implementation by
Company of a computer or operational procedure, in order to diminish or avoid
the effect of the issue; and

 

 
(c)
 
Provide all communications to Interwise in the English language, including the
reporting of any errors.

 

 
(d)
 
Appoint a small team as an “IT Contact” who shall be the primary information
technology support contact for Interwise and internal Company users with regard
to Company IT issues across all Company’s sites. A secondary contact will be
appointed as an alternate for times when the primary contact is unavailable for
urgent issues. Company IT issues include, but are not limited to client
hardware, client software including browsers, desktop setup, network, ISP
internet connectivity and all other technical issues that affect operation of
the Products outside of Interwise provided hardware, software and network
connections; and

 

 
(e)
 
Notify Interwise of any network changes that may impact user connectivity one
month prior to implementation of such changes. Any such changes will be
supported at Interwise’s sole discretion. Interwise will take reasonable steps
to support such changes. Interwise will notify Company if significant changes
will require additional support costs that will be billed to the Company at
$2000 per day plus any hardware or software costs.

 
4.0    First Level Support.
 
First Level support is the responsibility of Company and is also provided via
the online



25



--------------------------------------------------------------------------------

help and FAQ documents. First Level support is also provided by Company’s IT
organization and includes answering general service questions. If the issue
cannot be answered by the First Level support representatives, these
representatives may escalate it to Interwise’s Second Level support desk.
 
5.0     Second Level Support.
 
Second Level support consists of Interwise support representatives who receive
and record the Company representative’s inquiries as described in Section 8
below. The Interwise support representatives will make every commercially
reasonable attempt to answer the problem during the same business day that
Interwise receives the report from Company. If the Second Level Support is
unable to resolve an issue within the one (1) business day, Second Level support
will escalate the issue following the escalation procedures described below.
Interwise will notify Company by email or telephone of the estimated time of
resolution. Interwise will send Company additional messages as deemed necessary
to ensure Company is properly informed.
 
6.0    Escalation Procedures:
 
6.1    The first technical support engineer who is available after Interwise
Company Support (“CDS”) representative receives a question takes responsibility
for it.
 
6.2    CDS logs the incident into its call tracking system and contacts Company
to confirm receipt of the issue and to retrieve any information the engineer
feels is important to resolve the problem. Company and CDS decide on the
severity level to be assigned to the issue.
 
6.3    Issues that cannot be solved by the engineer responsible for the question
are presented to the technical support team for resolution.
 
6.4    Issues that indicate software problems are logged in the tracking system
and escalated to the “Developer on Call” working in the Interwise engineering
department.
 
 
EXHIBIT E
 
DOCENT PRIVATE LABEL DISCOUNT TABLE
 

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    
*

--------------------------------------------------------------------------------

                      

*
 
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



26



--------------------------------------------------------------------------------

 

                             
*
                             
*
                             
*
                             
*
                             
*
                             
*
                             
*
                             
*

 
The table above is subject to the following terms:
1.
 
Named User Perpetual Licenses

2.
 
Hosting and Services to be addressed by Docent

3.
 
Maintenance is included in the first year and becomes an annual fee thereafter

4.
 
Subsequent annual maintenance is billed at the beginning of each anniversary
year for each Customer license

 
 
DOCENT PRIVATE LABEL (Corporate University) DISCOUNT TABLE
 

                             
*
                             
*
                             
*
                             
*
                             
*
                             
*
                             
*
                             
*

 
The table above is subject to the following terms:
1.
 
Perpetual Licenses up to * Named Users that can create classes, with the
remainder to be used by Corp. University trainees

2.
 
Hosting and Services to be addressed by Docent

3.
 
Maintenance is included in the first year and becomes an annual fee thereafter

4.
 
Subsequent annual maintenance is billed at the beginning of each year for each
Customer license

 
*
 
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



27